Citation Nr: 0125595	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable disability rating for a 
left foot disability prior to October 27, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1990 to January 
1997.  He also had a period of active duty for training from 
May 1987 to August 1987.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran initially appealed the zero percent 
(noncompensable) evaluations assigned for the right and left 
foot disabilities.  In a January 2000 rating decision, the RO 
increased the right foot disability rating to 10 percent 
effective from the day after the veteran's separation from 
service.  The RO also increased the left foot disability 
rating to 10 percent effective from October 27, 1997.  In a 
May 2000 statement, the veteran expressed his satisfaction 
with the evaluations but disagreed with the award date of the 
10 percent rating for the left foot disability.  Accordingly, 
the appeal with respect to the right foot disability is 
considered withdrawn and the remaining issue is as phrased 
above.  See 38 C.F.R. § 20.204 (2001).  

On his February 1999 substantive appeal, the veteran 
requested a Board hearing.  The videoconference hearing 
scheduled for September 2001 was postponed.  The veteran's 
hearing was rescheduled for November 2001.  An October 2001 
report of contact from the veteran's representative indicated 
that the veteran would be unable to attend the scheduled 
hearing and requested that it be cancelled.  There was no 
request for another rescheduled Board hearing.  The hearing 
request is therefore considered withdrawn.  See 38 C.F.R. § 
20.704.    


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Prior to October 27, 1997, the evidence shows complaints 
of pain, tenderness, and swelling, particularly with use, and 
obvious evidence of bunion formation. 

3.  The evidence does not show that, prior to October 27, 
1997, the left foot disability was so severe as to be equated 
to amputation of the great toe.  
CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the left foot disability prior to October 27, 1997 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic 
Codes 5280 and 5281 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the March 1998 and January 2000 rating 
decisions, the November 1998 statement of the case, and 
subsequent supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO secured the veteran's VA medical records and provided him 
with a medical examination.  The veteran also submitted 
medical records, including a post-service record from a 
military facility.  Moreover, by letter dated in June 2001 to 
the veteran and his representative, the RO explained the 
duties imposed by the VCAA and asked the veteran to advise 
whether additional evidence relevant was outstanding.  The RO 
did not receive a response from the veteran.  As discussed 
above, the veteran cancelled his earlier request for a 
personal hearing.  Therefore, the Board finds that the 
veteran has had ample opportunity to submit evidence and 
argument in support of his claim, such that there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The veteran's service medical records reflect complaints of 
left great toe pain from May 1995.  Podiatry records dated in 
August 1995 showed symptoms of pain and swelling, decreased 
range of motion on the left, and forefoot varus.  The 
diagnosis was dorsal bunion secondary to forefoot varus.  He 
was fitted with orthotics in September 1995.  The veteran 
continued to experience foot pain with running or walking.  
Records documented surgery on the right foot only.  A June 
1996 Medical Examination Board report indicated that a 
permanent profile, as well as board proceedings, had been 
recommended.  Examination at that time revealed a tender 
bunion on the left metatarsophalangeal joint of the great toe 
with obvious bony enlargement.  X-rays showed degenerative 
arthritis along the head of the first metatarsal.  The 
Medical Evaluation Board recommended a medical discharge due 
to bilateral foot deformity with marked loss of function, 
rigidity, and pronounced symptoms.  The Physical Evaluation 
Board report listed disabilities including hallux limitis of 
the left foot with forefoot varus deformity unresponsive to 
conservative therapy, with an assigned disability percentage 
of 10.  Additional documents concerning the Physical 
Evaluation Board reflected the opinion from the service 
podiatrist that the condition of the veteran's feet was more 
consistent with that of a man in his 50s and that the veteran 
used orthotics for controlling the movement of the feet, as 
well as for comfort.     

The veteran submitted his claim for service connection for 
disorders including the left foot in February 1997.  In 
connection with that claim, he submitted a March 1997 medical 
record from the clinic at Fort Carson.  The veteran mentioned 
that he had foot problems and that he had undergone surgery 
and now had orthrodesis (sic).

The veteran underwent a VA examination in August 1997.  He 
reported that he had a bunion forming on the left foot.  He 
had discomfort about once a week or when walking on stairs or 
if he stepped slightly askance.  He also experienced a 
locking sensation in the great toe.  The veteran took Motrin 
as needed for his feet.  He had not had any left foot 
surgery.  Examination of the left foot revealed early bunion 
formation over the first metatarsophalangeal joint.  There 
was normal strength in the metatarsophalangeal joints with 
the ability to flex and extend the great toe.  X-rays of the 
left foot were normal, without visible bony or soft tissue 
abnormality.  The diagnosis included left foot with evidence 
of early bunion formation and with associated discomfort as 
described and radiographic evidence of normal anatomy.  

In a March 1998 rating decision, the RO established service 
connection for hallux limitis of the left foot with forefoot 
varus deformity and bunion of the left great toe.  It 
assigned a noncompensable evaluation.  The veteran timely 
appealed that decision.  

In the February 1999 substantive appeal, the veteran 
explained that his feet hurt after standing or walking 10 to 
20 minutes, particularly on uneven or loose surfaces or on 
stairs.  Once the pain started, he either had to sit down or 
walk on the sides of his feet to relieve pressure on the 
great toes.  He sometimes awoke with foot pain.  Pressure on 
or bending the great toe caused pain.  The veteran indicated 
that there was limited motion in the great toe.   

VA medical records indicated that the veteran initially 
presented in September 1997.  His left foot bothered him.  He 
was unable to walk more than one block on the plantar surface 
of the foot.  The veteran supplied old medical records later 
in September 1997.  It was noted that a left bunionectomy was 
planned when the right foot had recovered.  The veteran 
presented in October 1997 with pain to the left hallux with 
walking.  The joint locked up and was painful until he took 
medication.  Orthotics gave some relief.  Examination 
revealed range of motion limited to 10 degrees dorsiflexion 
of the metatarsophalangeal joint and to 0 degrees 
dorsiflexion of the first phalangeal joint.  X-rays showed 
elevation of the first left ray with erosions at the 
metatarsophalangeal joint and the first phalangeal joint.  On 
October 27, 1997, the veteran underwent cheilectomy of the 
left first metatarsal for correction of hallux limitis.     

In a January 2000 rating decision, the RO increased the 
disability rating to 10 percent for the left foot disability, 
characterized as hallux limitis of the left foot with 
forefoot varus deformity and bunion of the left great toe 
status post cheilectomy.  The effective date of the award was 
October 27, 1997.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to October 27, 1997, the veteran's left foot disability 
is evaluated as noncompensable by analogy to Diagnostic Code 
(Code) 5281 and Code 5280.  38 C.F.R. § 4.71a.  Code 5281 
provides that unilateral, severe hallux rigidus is rated as 
severe hallux valgus.  Code 5280, unilateral hallux valgus, 
provides for a maximum 10 percent rating for severe 
disability if equivalent to amputation of the great toe or if 
operated with resection of the metatarsal head.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Code 5276 through 5279 is not appropriate as there is no 
evidence of acquired flatfoot, weak foot, acquired pes cavus, 
or anterior metatarsalgia, respectively.  Similarly, the 
evidence does not support the application of Code 5282, 
hammer toe, and Code 5283, malunion or nonunion of the tarsal 
or metatarsal bones.  Code 5284, other foot injuries, 
provides for ratings greater than 10 percent.  However, the 
Board finds that the left foot disability is best described 
as hallux rigidus.  Therefore, the Board will evaluate the 
disability is provided under Code 5281 and Code 5280.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In this case, there is no evidence of left foot or great toe 
surgery prior to October 27, 1997.  Therefore, a 10 percent 
rating may be assigned before that date only if the evidence 
reflects severe disability equivalent to amputation of the 
great toe.  The Board finds that it does not.  Prior to 
surgery, the evidence shows complaints of pain, tenderness, 
and swelling, particularly with use, and obvious evidence of 
bunion formation.  Although the evidence certainly 
demonstrates significant disability, there is no suggestion 
that the left foot disability was so severe as to be equated 
to amputation of the great toe.  The fact that the veteran 
ultimately underwent surgery on the foot to correct the 
disability does not support the conclusion that, prior to 
surgery, the left foot and great toe disability was 
equivalent to amputation.  Absent such evidence, the overall 
disability picture does not more nearly approximate the 
criteria for a 10 percent rating.  38 C.F.R. §§ 4.7, 4.31.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 4.3.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
compensable disability rating for a left foot disability 
prior to October 27, 1997.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Codes 5280 and 5281; 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R. § 3.102).    


ORDER

An initial compensable disability rating for the left foot 
disability prior to October 27, 1997 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

